Case 1:21-cv-00327-JPH-TAB Document 1 Filed 02/09/21 Page 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

JASON CROOK,                               )
                                           )
       Plaintiff,                          )
                                           )       CAUSE NO. 1:21-cv-327
vs.                                        )
                                           )
CIRCLE CENTRE MALL, LLC,                   )
                                           )
       Defendant.                          )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Jason Crook (“Crook”), by counsel,

against Defendant, Circle Centre Mall, LLC, (“Defendant”), alleging violations of Title

VII of the Civil Rights Acts of 1964 (Title VII), as amended, 42 U.S.C. §2000e et. seq.

                                       II. PARTIES
       2.     Crook is a resident of the State of Indiana, who at all relevant times

resided within the geographical boundaries of the Southern District of Indiana.

       3.     Defendant maintains offices and conducts business within the

geographical boundaries of the Southern District of Indiana.

                           III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. §2000e-5e(f)(3).

       5.     Defendant is an “employer” as the term is defined by 42 U.S.C. §2000e(b).

       6.     Crook was an “employee” as that term is defined by 42 U.S.C. §2000e(f).


                                               1
Case 1:21-cv-00327-JPH-TAB Document 1 Filed 02/09/21 Page 2 of 7 PageID #: 2




      7.      Crook satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission (“EEOC”) against Defendant alleging sexual orientation

discrimination and retaliation for having complained of said discrimination. Crook

received the Required Notice of Suit Rights and now timely files this action.

      8.      A substantial part of the events, transactions, and occurrence relevant to

this lawsuit arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                            IV. FACTUAL ALLEGATIONS

      9.      Crook was hired by Defendant in or about January 2017 as a Maintenance

Technician.

      10.     At all relevant times, Crook met or exceeded Defendant’s legitimate

performance expectations.

      11.     Throughout Crook’s employment, he was subjected to severe and

pervasive harassment by his supervisors and co-workers because of his sexual

orientation. Some examples of the harassment include, but are not limited to, the

following:

      a.      During his first week of employment, Jack Johnson, Crook’s supervisor at

the time, using a staple gun, stapled Crook’s pants to his buttocks. The event was

witnessed by Crook’s co-workers and supervisor, who laughed at the indignity.




                                            2
Case 1:21-cv-00327-JPH-TAB Document 1 Filed 02/09/21 Page 3 of 7 PageID #: 3




        b.    In or about February 2017, Johnson “goosed” him with a broomstick

while he was on a ladder performing his job duties. The event was witnessed by co-

workers, who laughed at the harassment.

        c.    Mcammac, who became Crook’s supervisor after Johnson, routinely called

Crook a “faggot” and a “bitch”.

        d.    At the end of his shift, whenever Crook said goodbye to his supervisor,

Mcammac would imitate a gay person in a derisive way to say goodbye to Crook.

        e.    The maintenance technicians had walkie-talkies in order to communicate

with each other. Crook’s walkie-talkie handle was 310. Crook found comments like

“310 is a bitch” and “310 is gay” scrawled on the walls of the freight elevator area. On

another occasion, there was a drawing of a penis and scrawled below it was “suck it

310.”

        10.   In February 2019, Crook reported the persistent harassment to Brian

Borden, Operations Manager. Borden did not take any remedial action.

        11.   In or about March 2019, Crook reported the persistent harassment that he

was enduring to Tracy Green in Human Resources. Two months later, Green closed her

investigation and informed Crook that his allegations were baseless and had no merit.

        12.   Following his report of protected activity, the harassment continued and

Crook began receiving the more difficult and least favorable assignments. He requested

to transfer to the Fashion Mall, but his request was denied.

        13.   Given the severe and pervasive harassment, Crook began looking for

alternate employment. When Borden found out, he demanded that Crook resign his

                                            3
Case 1:21-cv-00327-JPH-TAB Document 1 Filed 02/09/21 Page 4 of 7 PageID #: 4




employment. Crook did not want to resign. Nevertheless, on or about November 21,

2019, Borden demanded that Crook submit a letter of resignation, telling him to “sit

down and write it the way I tell you.”

       14.    On or about November 23, 2019, James Lockhart, a co-worker, placed his

scrotum on Crook’s shoulder and said, “you’ve been bagged, Fag.” Lockhart referred

to this as “bagging” Crook and it had occurred on at several previous occasions. Crook

reported this harassment; however, no remedial action was taken.

       15.    Crook’s co-workers would put cockroaches in his beverage cups. On or

about December 2, 2019, Crook became seriously ill and was hospitalized after drinking

a beverage that unbeknownst to him had a cockroach in it. Crook reported this

harassment; however, no remedial action was taken.

       16.    Crook’s last day of employment was December 4, 2019.

                               V. CAUSES OF ACTION

                            COUNT I: DISCRIMINATION

       17.    Crook hereby incorporates paragraphs one (1) through sixteen (16) of his

Complaint.

       18.    Crook was subjected to severe and pervasive harassment based on his

sexual orientation.

       19.    Crook was constructively discharged based on his sexual orientation.

       20.    Defendant’s actions were intentional, willful, and in reckless disregard of

Crook’s rights as protected by Title VII of the Civil Rights Act of 1964, as amended 42

U.S.C. §2000e et. seq.

                                            4
Case 1:21-cv-00327-JPH-TAB Document 1 Filed 02/09/21 Page 5 of 7 PageID #: 5




       21.    Crook has suffered damages as a result of Defendant’s unlawful actions.

                                COUNT II: RETALIATION

       22.    Crook hereby incorporates paragraphs one (1) through twenty-one (21) of

her Complaint.

       23.    Crook engaged in a protected activity when he reported the ongoing

harassment based on his sexual orientation.

       24.    Defendant retaliated against him by continuing to allow him to be

subjected to harassment and constructively discharging his employment.

       25.    Defendant’s actions were intentional, willful, and in reckless disregard of

Crook’s rights as protected by Title VII of the Civil Rights Act of 1964, as amended 42

U.S.C. §2000e et. seq.

       26.    Crook has suffered damages as a result of Defendant’s unlawful actions.

                                VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Jason Crook, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that retaliates against any employee for reporting sexual or sexual

orientation based harassment;

       2.     Reinstate him to the position, salary, and seniority he would have enjoyed

but for Defendant’s unlawful employment actions, or award him front pay in lieu

thereof;




                                              5
Case 1:21-cv-00327-JPH-TAB Document 1 Filed 02/09/21 Page 6 of 7 PageID #: 6




       3.      Order that the Plaintiff be awarded any back pay he would have earned,

including fringe benefits, with related monetary benefits and interest thereon, absent

Defendant’s unlawful actions;

       4.      Award the Plaintiff compensatory damages, consequential damages, and

lost wages and benefits in an amount sufficient to compensate Plaintiff for the damages

caused by Defendant’s unlawful actions;

       5.      Award the Plaintiff punitive damages for violations of Title VII;

       6.      Award the Plaintiff attorney fees, litigation expenses, and costs incurred

as a result of this action;

       7.      Award the Plaintiff pre- and post-judgement interest on all sums

recoverable; and

       8.      Grant such other relief as may be just and proper.

                                   Respectfully Submitted,

                                   BIESECKER DUTKANYCH & MACER, LLC

                                   By: /s/ Andrew Dutkanych III__________________
                                   Andrew Dutkanych III
                                   144 North Delaware Street
                                   Indianapolis, IN 46204
                                   Telephone: (317) 991-4765
                                   Facsimile:    (812) 424-1005
                                   Email:        ad@bdlegal.com
                                   Counsel for Plaintiff, Jason Crook




                                             6
Case 1:21-cv-00327-JPH-TAB Document 1 Filed 02/09/21 Page 7 of 7 PageID #: 7




                             DEMAND FOR JURY TRIAL

       Plaintiff, Jason Crook, by counsel, request a trial by jury on all issues deemed so

triable.

                                   Respectfully Submitted,

                                   BIESECKER DUTKANYCH & MACER, LLC

                                   By: /s/ Andrew Dutkanych III__________________
                                   Andrew Dutkanych III
                                   144 North Delaware Street
                                   Indianapolis, IN 46204
                                   Telephone: (317) 991-4765
                                   Facsimile:    (812) 424-1005
                                   Email:        ad@bdlegal.com
                                   Counsel for Plaintiff, Jason Crook




                                             7
